Citation Nr: 1825307	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right and left ear hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a compensable rating for left ankle degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A July 2012 rating decision granted service connection for left ankle degenerative joint disease and assigned it a noncompensable rating from January 2012.  

The issue of entitlement to a compensable rating for left ankle degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right ear hearing loss disability was clearly and unmistakably noted on the Veteran's service entrance examination.  

2.  Right ear hearing loss did not undergo an increase in severity during service.  

3.  Left ear hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

4.  Tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability clearly and unmistakably existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. § 3.306 (2017).

2.  The criteria for service connection for left ear hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The provisions of 38 U.S.C.A. § 1111 indicate that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, or enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  The Board also notes that there is a General Counsel Opinion on the matter of rebutting the presumption of sound condition on service entrance.  See VAOPGCPREC 3-2003 (July 16, 2003).

The Board finds that the Veteran is not entitled to the presumption of soundness on service entrance with respect to right ear hearing loss disability because it was clinically noted by an examiner on service entrance examination.  38 U.S.C.A. § 1111.  The presumption of soundness attaches when disorders such as hearing loss disability are not noted at the time of the entrance examination.  Id.  The service enlistment examiner indicated in the clinical evaluation section of the examination report that the Veteran had a 60 decibel audiometry threshold in the right ear at 4000 Hertz in September 1974.  This is hearing loss disability under 38 C.F.R. § 3.385.  Under "summary of defects" the examiner noted "71," a reference to the audiometric section of the entrance examination, and noted "H2."  

Since a preexisting right ear hearing loss disability was noted upon entry into service, the burden falls upon the Veteran to establish aggravation of the disorder.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Under 38 U.S.C.A. § 1153, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestation of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (2017).  

To repeat in part, on service entrance examination in September 1974, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10

60
LEFT
0
0
5

30

In August or October 1976, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
20
LEFT
15
10
10
20
0

On private evaluation in June 2010, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
15 or 20
65
70
LEFT
5
10
20
65
65

On VA examination in December 2013, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
80
75
LEFT
20
15
35
75
75

Based on the evidence of record, the Board concludes that service connection is not warranted for the Veteran's currently diagnosed right and left ear sensorineural hearing loss disability.  The Veteran's right ear hearing loss disability is shown to have existed prior to service as reflected by his service entrance examination in September 1974, showing a 60 decibel audiometric threshold at 4000 Hertz.  As noted by the VA examiner in December 2013, his service exit or discharge examination was essentially normal or thresholds were better than on his entrance examination; there is no evidence of any increase in hearing disability in service.  Absent an increase in disability, there can be no service aggravation.  No evidence shows that the pre-existing right ear hearing loss was aggravated by service, and in fact the service audiometry shows that it was not.  His right ear thresholds were normal or better than on his entrance examination, as noted by the VA examination in December 2013.  

The examiner also concluded that the Veteran's left ear hearing loss disability is not due to service, again because the Veteran's exit examination audiometry was essentially normal.  Further, the examiner noted that it was unlikely that noise exposure in service contributed to such later onset tinnitus and hearing loss.  Left ear hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation.  Instead, it was first manifest many years after service, and the competent medical evidence concludes that it is unrelated to service.  The VA examiner's medical opinions are supported by the evidence and there is no competent evidence of record indicating that the Veteran's current hearing loss disability in the left ear is related to service or that pre-existing right ear hearing loss was aggravated by service.  

Tinnitus

Based on the evidence of record, the Board concludes that service connection is not warranted for the Veteran's current tinnitus, as the preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation and that it is unrelated to any incident of service.  It is not shown in the service treatment records.  Additionally, the Veteran advised the VA examiner in December 2013 that it had its onset about 10 years prior to the examination.  Based on the record and the Veteran's statements, and the examiner concluded that it was unlikely that noise exposure in service contributed to such later onset hearing loss and tinnitus.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

While the Board is unable to grant the benefits sought on appeal, it would like to thank the Veteran for his service.  


ORDER

Service connection for right and left ear hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

After reviewing the record, the Board finds that another VA examination is necessary for the Veteran's service-connected left ankle degenerative joint disease disability.  The Court has held that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must, if possible, provide an estimate as to the additional limitation of range of motion caused by functional loss after repeated use over a period of time or during a flare-up.  The Board notes that recently the Court issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court stated that the "critical question in assessing the adequacy of an examination not conducted during a flare is whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares.  See Mitchell, 25 Vet. App. at 44."  Id. at 34.  Furthermore, although acknowledging it is not legally binding, the Court found that the VA Clinician's Guide makes explicit what DeLuca clearly implied, which is that examiners, when evaluating certain musculoskeletal conditions, should obtain information about the "severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veterans themselves."  Id.   

Furthermore the Sharp Court reviewed the case law and discussed when examinations are inadequate for evaluation purposes under DeLuca and Mitchell.  It stated that "a VA joints examination that fails to consider the factors listed in §§ 4.40 and 4.45 is inadequate for evaluation purposes. ... Specifically, for an examination to comply with § 4.40, the examiner must 'express an opinion on whether pain could significantly limit functional ability' and the examiner's determination in that regard 'should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.'" (Citations omitted.)  Id. at 32.  The Sharp Court further commented that VA examiners are guided by the VA Clinician's Guide, which instructs them to "inquire whether there are periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment.  [VA CLINICIAN'S GUIDE § 0.1 (March 2002)], ch. 11."  Id.   

Lastly, the Sharp Court stated that it has "recognized circumstances in which an examiner's conclusion that an 'opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive [medical] opinion.'"  Id. at 32-33; citing to Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). The Court stated that Jones "permits the Board to accept a VA examiner's statement that he or she cannot offer an opinion without resorting to speculation, but only after determining that this is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed."  Id. at 33  .

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's treatment records relating to his service-connected left ankle disability, whether VA or non-VA, since those last associated with the claims file.

2.  Thereafter, schedule the Veteran for an in-person left ankle examination and ask the provider to respond to the following questions:

a. Identify (test) the range of motion of the Veteran's bilateral ankles, in active motion, passive motion, weight bearing and nonweight bearing.  If the requested testing is unable to be conducted or the examiner concludes that the testing is not necessary in this case, he or she should clearly explain the reasons why that is so.

b. Given the Veteran's report of flare-ups and the severity, frequency, duration, precipitating and alleviating factors, and the extent of functional impairment during flare-ups, in addition to other evidence of record, indicate at what point in the range of motion does pain result in functional loss during such flare-ups for his service-connected left ankle disability.  If the examiner cannot provide an estimate of the limitation of range of motion, then he/she should so state and provide an explanation why such cannot be provided.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


